                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Michael Johnson,                               )
                                               )
                       Plaintiff,              )
                                               )           Case No. 17 C 50384
               v.                              )
                                               )           Judge Philip G. Reinhard
Jason Dalke,                                   )
                                               )
                       Defendant.              )

                                           ORDER

        This matter comes before the court on the Order, Report and Recommendations (“R &
R”) [37] of Magistrate Judge Johnston recommending that the court dismiss this case for want of
prosecution. The court may accept, reject or modify, in whole or in part, the findings or
recommendations of the magistrate judge in a report and recommendation. See FED. R. CIV. P.
72(b)(3). The court must review de novo the portions of the report to which objections are made.
Id. “If no objection or only partial objection is made, the district court judge reviews those
unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.
1999). In this case, the court has received no objections to the R & R (see [37], showing that
objections were due by March 6, 2020). The court has reviewed the record in this case and finds
that the February 21, 2020, R & R is not clearly erroneous. Accordingly, the court adopts in its
entirety Judge Johnston’s R & R. Plaintiff’s complaint is dismissed without prejudice for failure
to prosecute. Any pending motions are stricken as moot. Final judgment will enter.


Date: 3/13/2020                             ENTER:



                                            _________________________________________
                                                United States District Court Judge



                                                           Notices mailed by Judicial Staff. (LC)
